



EXHIBIT 10.5


ARCH CAPITAL GROUP LTD.
Non-Qualified Stock Option Agreement
FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Arch Capital Group Ltd. (the “Company”), a Bermuda company, hereby grants to
[Employee Name], an employee of the Company on the date hereof (the “Option
Holder”), the option to purchase common shares, $0.0033 par value per share, of
the Company (“Shares”), upon the following terms:
WHEREAS, the Option Holder has been granted the following award under the
Company’s 2015 Long Term Incentive and Share Award Plan (the “Plan”);
1.Grant. The Option Holder is hereby granted an option (the “Option”) to
purchase _____ Shares (the “Option Shares”) pursuant to the Plan, the terms of
which are incorporated herein by reference. The Option is granted as of May 8,
2017, (the “Date of Grant”) and such grant is subject to the terms and
conditions herein and the terms and conditions of the applicable provisions of
the Plan. This Option shall not be treated as an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended. In the
event of any conflict between this Agreement and the Plan, the Plan shall
control.
(b)    Status of Option Shares. Upon issue, the Option Shares shall rank equally
in all respects with the other Shares.
(c)    Option Price. The purchase price for the Option Shares shall be, except
as herein provided, $96.26 per Option Share, hereinafter sometimes referred to
as the “Option Price,” payable immediately in full upon the exercise of the
Option.
(d)    Term of Option. The Option may be exercised only during the period (the
“Option Period”) set forth in paragraph (f) below and shall remain exercisable
until the tenth anniversary of the Date of Grant. Thereafter, the Option Holder
shall cease to have any rights in respect thereof. The right to exercise the
Option shall be subject to sooner termination as provided in paragraph (j)
below.
(e)    No Rights of Shareholder. The Option Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder in the Company, either at law or in
equity.
(f)    Exercisability. Except as otherwise set forth in paragraph (j) below, the
Option shall become exercisable in three equal annual installments on the first,
second and third anniversaries of the Date of Grant, in each case subject to
paragraph (j) below. Subject to paragraph (j) below, the Option may be exercised
at any time or from time to time during the Option Period in regard to all or
any portion of the Option which is then exercisable, as may be adjusted pursuant
to paragraph (g) below.
(g)    Anti-dilution Adjustment. For the avoidance of doubt, the terms of
Section 4(c) of the Plan, relating to anti-dilution adjustments, will apply to
the Option.
(h)    Nontransferability. The Option, or any interest therein, may not be
assigned or otherwise transferred, disposed of or encumbered by the Option
Holder, other than by will or by the laws of descent and distribution. During
the lifetime of the Option Holder, the Option shall be exercisable only by the
Option Holder or by his or her guardian or legal representative. Notwithstanding
the foregoing, the Option may be transferred by the Option Holder to members of
his or her “immediate family” or to a trust or other entity established for the
exclusive benefit of solely one or more members of the Option Holder’s
“immediate family.” Any Option held by the transferee will continue to be
subject to the same terms and conditions that were applicable to the Option
immediately prior to the transfer, except that the Option will be transferable
by the transferee only by will or the laws of descent and distribution. For
purposes hereof, “immediate family” means the Option Holder’s children,
stepchildren, grandchildren, parents, stepparents, grandparents, spouse,
siblings (including half brother and sisters), in laws, and relationships
arising because of legal adoption.





--------------------------------------------------------------------------------





(i)    Exercise of Option. In order to exercise the Option, the Option Holder
shall, in the manner directed by the Company, specify the whole number of Option
Shares in respect of which the Option is being exercised, accompanied by
payment, in a manner acceptable to the Company (which shall include a broker
assisted exercise arrangement), of the Option Price for the Option Shares for
which the Option is being exercised. Payment to the Company in cash or Shares
already owned by the Option Holder (provided that the Option Holder has owned
such Shares for a minimum period of six months or has purchased such Shares on
the open market) and having a total Fair Market Value equal to the exercise
price, or in a combination of cash and such Shares, shall be deemed acceptable
for purposes hereof. In addition, in lieu of making payment of the exercise
price of the Option and receiving the number of Shares for which the Option is
being exercised as described above, the Option Holder may instead elect to
exercise the Option by making no cash exercise price payment but having the
Company issue to the Option Holder the number of Shares (rounded down to the
nearest whole number) equal to the net result obtained by (A) subtracting the
exercise price per Share from the Fair Market Value per Share on the date of
exercise, (B) multiplying the difference by the number of Shares for which the
Option is being exercised, and (C) dividing the product by the Fair Market Value
per Share on the date of exercise. For the avoidance of doubt, if the
calculation in the immediately preceding sentence results in a negative number,
no Shares will be issued upon exercise. Option Shares will be issued accordingly
by the Company, and a share certificate dispatched or electronic delivery of
such Option Shares to the Option Holder within 30 days.
The Company shall not be required to issue fractional Shares upon the exercise
of the Option. If any fractional interest in a Share would be deliverable upon
the exercise of the Option in whole or in part but for the provisions of this
paragraph, the Company, in lieu of delivering any such fractional share
therefor, shall pay a cash adjustment therefor in an amount equal to their Fair
Market Value multiplied by the fraction of the fractional share which would
otherwise have been issued hereunder. Anything to the contrary herein
notwithstanding, the Company shall not be obligated to issue any Option Shares
hereunder if the issuance of such Option Shares would violate the provision of
any applicable law, in which event the Company shall, as soon as practicable,
take whatever action it reasonably can so that such Option Shares may be issued
without resulting in such violations of law.
(j)    Termination of Service.
1.    In the event the Option Holder ceases to be an employee of the Company due
to the Option Holder’s death or Permanent Disability (as defined in the
Company’s Incentive Compensation Plan on the date hereof), the Option, to the
extent not already exercisable in full, shall become immediately exercisable in
full and shall continue to be exercisable by the Option Holder (or the Option
Holder’s Beneficiary or estate in the event of the Option Holder’s death) for a
period of three years following such termination of employment (but not beyond
the Option Period).
2.    In the event of termination of employment (other than by the Company for
Cause, as such term is defined in the Company’s Incentive Compensation Plan on
the date hereof and other than as set forth in paragraphs (j)(1) or (j)(3)
hereof) after the attainment of Retirement Age (as defined in the Company’s
Incentive Compensation Plan on the date hereof), the Option shall continue to
become exercisable on the schedule set forth in paragraph (f) above so long as
the Option Holder does not, without the written consent of the Company, engage
in any activity in competition with any activity of the Company or any of its
Subsidiaries other than (i) serving on the board of directors (or similar
governing body) of another company or (ii) serving as a consultant for no more
than 26 weeks per calendar year providing services that do not, in whole or in
part, relate to the business or operations of an insurance or reinsurance
company (“Competitive Activity”) and shall continue to be exercisable by the
Option Holder (or the Option Holder’s Beneficiary or estate in the event of the
Option Holder’s death) for the remainder of the Option Period. In the event the
Option Holder engages in a Competitive Activity, (A) the Option, to the extent
then exercisable, may be exercised for 30 days following the date on which the
Option Holder engages in such Competitive Activity (but not beyond the Option
Period) and (B) the Option, to the extent then not exercisable, shall be
immediately forfeited.
3.    In the event the Option Holder ceases to be an employee of the Company
after a Change in Control (as defined below) due to termination (A) by the
Company not for Cause or (B) by the Option Holder for Good Reason (as defined in
the Employment Agreement, _____, between the Option Holder and the Company), in
either case, on or before the second anniversary of the occurrence of the Change
in Control, the Option, to the extent not already exercisable in full, shall
become immediately exercisable in full and shall continue to be exercisable by
the Option Holder for a period of 90 days following such termination of
employment (but not beyond the Option Period).


2



--------------------------------------------------------------------------------





4.    In the event that the Option Holder ceases to be an employee of the
Company for any other reason, except due to a termination of the Option Holder’s
employment by the Company for Cause, (A) the Option, to the extent then
exercisable, may be exercised for 90 days following termination of employment
(but not beyond the Option Period) and (B) the Option, to the extent then not
exercisable, shall be immediately forfeited.
5.    In the event of a termination of the Option Holder’s employment for Cause,
the Option shall immediately cease to be exercisable and shall be immediately
forfeited.
6.    For purposes of this Option, service with any of the Company’s
Subsidiaries (as defined in the Plan) shall be considered to be service with the
Company.
7.    “Change in Control” shall mean:
(A)
any person (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than a Permitted Person, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing 50% or more of the total voting
power or value of all the then outstanding Voting Securities; or



(B)
the individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Board”) together with those who become directors subsequent to
such date and whose recommendation, election or nomination for election to the
Board was approved by a vote of at least a majority of the directors then still
in office who either were directors as of such date or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or



(C)
the consummation of a merger, consolidation, recapitalization, liquidation, sale
or disposition by the Company of all or substantially all of the Company's
assets, or reorganization of the Company, other than any such transaction which
would (x) result in more than 50% of the total voting power and value
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the former
shareholders of the Company and (y) not otherwise be deemed a Change in Control
under subparagraphs (A) or (B) of this paragraph.



“Permitted Persons” means (A) the Company; (B) any Related Party; or (C) any
group (as defined in Rule 13b-3 under the Exchange Act) comprised of any or all
of the foregoing.
“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.
“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.


(k)    Obligations as to Capital. The Company agrees that it will at all times
maintain authorized and unissued share capital sufficient to fulfill all of its
obligations under the Option.
(l)    Transfer of Shares. The Option, the Option Shares, or any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions hereof.


3



--------------------------------------------------------------------------------





(m)    Expenses of Issuance of Option Shares. The issuance of stock certificates
or the electronic delivery of Option Shares upon the exercise of the Option in
whole or in part, shall be without charge to the Option Holder. The Company
shall pay any issuance, stamp or documentary taxes (other than transfer taxes)
or charges imposed by any governmental body, agency or official (other than
income taxes) by reason of the exercise of the Option in whole or in part or the
resulting issuance of the Option Shares.
(n)    Withholding. No later than the date of exercise of the Option granted
hereunder, the Option Holder shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the exercise of such
Option and the Company shall, to the extent permitted or required by law, have
the right to deduct from any payment of any kind otherwise due to the Option
Holder, federal, state and local taxes of any kind required by law to be
withheld upon the exercise of such Option.
(o)    References. References herein to rights and obligations of the Option
Holder shall apply, where appropriate, to the Option Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.
(p)    Notices. Any notice required or permitted to be given under this
agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:


Arch Capital Group Ltd.:
Waterloo House, Ground Floor
100 Pitts Bay Road
Pembroke HM 08 Bermuda
Attn: Secretary


If to the Option Holder:


The last address delivered to the Company by the Option Holder in the manner set
forth herein.
(q)    Governing Law. This agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws thereof.
(r)    Entire Agreement. This agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this agreement and the Plan.
(s)    Counterparts. This agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.




4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.




ARCH CAPITAL GROUP LTD.




        
By:
/s/ Susie Tindall
Name:
Susie Tindall
Title:
Secretary



    
 
/s/ Employee signature







5

